TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00073-CV



                                        In re James McCoy


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator James McCoy filed a petition for writ of mandamus complaining of the

Travis County District Clerk’s alleged failure to file McCoy’s petition for judicial review. This

Court may issue writs of mandamus only against a district judge or county judge sitting in our district

or to enforce our jurisdiction. See Tex. Gov’t Code § 22.221(a), (b). McCoy has not demonstrated

that his petition falls within either of these categories. Therefore, we lack jurisdiction to grant the

requested relief. See id. Accordingly, the petition for writ of mandamus is dismissed for want of

jurisdiction. See Tex. R. App. P. 52.8(a).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: February 6, 2015